Per Curiam.
This matter comes before the court upon a motion of the plaintiff for default judgment. The complaint against Leonard L. Bursten alleges that he was admitted to the Bar of the State of Wisconsin on June 12, 1941, and that he is presently an inactive member of the State Bar of Wisconsin. It appears from the record in this matter that on October 17, 1972, the defendant attempted to resign from the State Bar of Wisconsin by sending a letter to the Board of State Bar Commissioners and enclosing his State Bar of Wisconsin membership card. It also appears that no action was taken on that attempted resignation. The amended complaint further alleges that the defendant was convicted on June 4, 1970, in the United States District Court for the Southern District of Florida of attempting to evade income taxes due the United States of America for the calendar year *6691957; that the defendant was convicted, after a plea of guilty, on the 17th day of October, 1972, in the United States District Court for the Central District of California of attempting to evade income taxes due the United States of America for the calendar year 1968; that the defendant was convicted on the 17th day of October, 1972, in the United States District Court for the Central District of California of fraudulently concealing from the officers of the court and from the creditors of the Beverly Ridge Estates Corporation, certain assets of the said corporation; that the defendant was convicted on the 17th day of October, 1972, in the United States District Court for the Central District of California of use of the mails to defraud Beverly Ridge Estates Corporation and the Central States Southeast and Southwest Areas Pension Fund.
Service of the amended complaint was made on May 1, 1973, on the defendant by mailing a copy thereof to the last address furnished by him to the State Bar of Wisconsin. In response thereto the defendant wrote several letters to the clerk of this court, retained Wisconsin counsel, and made several requests for extension of the time to answer. Those requests were not opposed by the plaintiff and the final request has expired but the defendant has failed to answer or otherwise respond to the complaint up to the present time.
In view of the failure to answer the allegations in the verified complaint, which allegations we must now accept as true, it is declared that Leonard L. Bursten’s license to practice law in this state is hereby suspended until the further order of this court.